DETAILED CORRESPONDENCE
This Office action is in response to the remarks filed 10/27/2020, with claims 10-24, and 26-28 are pending, with claims 1-9 canceled. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/19/2020 and 2/16/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Consequently, claim 25 is considered canceled because the original numbering of the claim set skipped claim 25. 
Appropriate correction is required.

Claims 10, 11, 16 and 17 are objected to because of the following informalities:  
Claim 10, line 2, it appears Applicant intended “sensors” to read -- sensors; --, 
Claim 11, line 1, it appears Applicant intended “the object” to read -- the detected object --, 
Claim 16, line 4, it appears Applicant intended “configured to” to read -- configured to: --,
Claim 16, line 5, it appears Applicant intended “sensors” to read -- sensors; --,
Claim 17, line 2, it appears Applicant intended “the object” to read -- the detected object --.
Appropriate correction is required.

Conditional Language—“if”
Regarding claim 16:
This claim recites the contingent clause language “--if.” Although this language has been considered, Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. Therefore, the “execute a preventive reaction for the vehicle” is optional since it relies on an if statement. See MPEP §2111.04: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” Thus, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-14 and 17-20 and  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 and 17 recites the limitation “the object” in line 1 and in line 2, respectively.  There is insufficient antecedent basis for this limitation in the claim. 
Furthermore, claims 12-14, 18-20 and  are rejected for incorporating the error(s) of claims 11 and 17, respectively, by dependency. Therefore, for the purpose of compact prosecution the claims are rejected below as best understood by the Examiner in view of the above 35 USC § 112 rejection. Hence, to further compact prosecution of this application and to the best of the Examiner's understanding these claims have been rejected, see below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-24, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipation by Minemura et al., US 20170217432, hereinafter “Minemura”.

As per claim 10. Minemura teaches a method of collision prevention for a vehicle, comprising:
detecting an object via one or more sensors (see para. 18-22 which teaches one or more sensors) 
determining a current movement of the detected object (see para. 26 teaches—“In addition, the target object measuring unit 11 a measures a lateral-direction vector and a lateral-direction movement speed in the movement direction of the target object” which reads on this limitation);
predicting the movement of the detected object and the movement of the vehicle (see at least para. 25 along with 23 and 73 when taken together teaches predicting movement direction of target object and own vehicle); 
determining that the predicted movement paths of the detected object and the vehicle intersect (see at least 73 along with 25 and 56, when taken together reads on this element. Also see FIG. 4); and 
executing a preventive reaction for the vehicle (see at least para. 27 which teaches “the driving assistance process may be a process in which a warning regarding a collision is issued through sight, hearing, or the like”. Here the issue of a warning sight, hearing, or the like is equivalent to executing a preventive reaction for the vehicle).

As per claim 11. The method of claim 10, wherein determining the object comprises determining an expansion of the detected object (see at least para. 26 along with 35, FIG.3, FIG. 4).

As per claim 12. The method of claim 11, further comprising defining a safety region, based on a characteristic of the current movement of the detected object (see at least para. 45-46 which teaches defining an area bases on the detected object).

As per claim 13. The method of claim 12, wherein a size of the defined safety region increases as a speed associated with the current movement of the detected object increases (see at least para. 47 which teaches “the determination area determined to require the expansion process increases” along with 48 and 68—“The driving assistance process is started as a result of the target object entering the corresponding determination area. The expansion process for the corresponding determination area is performed based on the lateral-direction vector of the target object” which teaches this limitation).

As per claim 14. The method of claim 12, wherein a size of the defined safety region changes based on dynamics of characteristics of the current movement of the detected object (see at least para. 34-35 teaches expanding the determination area to correspond with the moving target object which reads on this limitation).

As per claim 15. The method of claim 10, wherein the executing of the preventive reaction comprises executing one of an optical warning signal, an acoustic warning signal, a driving dynamics warning signal, a vehicle deceleration action or a vehicle emergency braking action (see at least para. 17 along with 27 and 41 which teaches “warnings and brake operation”).

As per claim 16. A collision prevention system for a vehicle, comprising: 
one or more sensors (see para. 18-22 which teaches one or more sensors); and 
a driver assistance system (FIG. 1, FIG. 3), wherein the driver assistance system and one or more sensors are configured to
 detect an object via one or more sensors (para. 18-22) 
determine a current movement of the detected object (see para. 26 teaches—“In addition, the target object measuring unit 11a measures a lateral-direction vector and a lateral-direction movement speed in the movement direction of the target object” which reads on this limitation), 
predict the movement of the detected object and the movement of the vehicle (see at least para. 25 along with 23 and 73 when taken together teaches predicting movement direction of target object and own vehicle), 
determine the predicted movement paths of the detected object and the vehicle relative to one or more intersections (see at least 73 along with 25 and 56, when taken together reads on this element. Also see FIG. 4 illustrates the own vehicle being relative to crosswalk were the target objects are crossing which implies that this is an intersection); and 
execute a preventive reaction for the vehicle if the predicted movement paths are determined to enter the one or more intersections (see at least para. 27 which teaches “the driving assistance process may be a process in which a warning regarding a collision is issued through sight, hearing, or the like”. Here the issue of a warning sight, hearing, or the like is equivalent to executing a preventive reaction for the vehicle).

As per claim 17. The collision prevention system of claim 16, wherein the driver assistance system (FIG.1 and FIG. 3) and one or more sensors are configured to determine the object by determining an expansion of the detected object (see para. 18-22 which teaches one or more sensors while para 26 teaches—“the determination area setting unit 11b sets a determination area…in correspondence to each target object. The determination area setting unit 11b performs an expansion process and the like for the determination area corresponding to the target object, based on the lateral-direction vector and the like of the target object.”)

As per claim 18. The collision prevention system of claim 17, wherein the driver assistance system (FIG.1 and FIG. 3) and one or more sensors are configured to define a safety region, based on a characteristic of the current movement of the detected object (when taken together at least para. 18-22 along 35 reads on this limitation).

As per claim 19. The collision prevention system of claim 18, wherein a size of the defined safety region increases as a speed associated with the current movement of the detected object increases (see at least para. 47 which teaches “the determination area determined to require the expansion process increases” along with 48 and 68—“The driving assistance process is started as a result of the target object entering the corresponding determination area. The expansion process for the corresponding determination area is performed based on the lateral-direction vector of the target object” which teaches this limitation).

As per claim 20. The collision prevention system of claim 1.8, wherein a size of the defined safety region changes based on dynamics of characteristics of the current movement of the detected object (see at least para. 34-35 teaches expanding the determination area to correspond with the moving target object which reads on this limitation).
As per claim 21. The collision prevention system of claim 16, wherein the driver assistance system (FIG.1 and FIG. 3) and one or more sensors are configured to execute the preventive reaction by executing one of an optical warning signal, an acoustic warning signal, a driving dynamics warning signal, a vehicle deceleration action or a vehicle emergency braking action (see at least para. 17 along with 27 and 41 which teaches “warnings and brake operation”).

As per  claim 22. The collision prevention system of claim 16, wherein the driver assistance system comprises intersection assistance or turning assistance (see at least para. 73 which describes intersection assistance).

As per claim 23. A method of collision prevention for a vehicle, comprising: 
detecting an object geometry via one or more sensors (see para. 18-22 which teaches one or more sensors); 
determining an expansion of the detected object geometry (see at least para. 20 along with 50-51 which teaches an expansion process for type of target object); 
determining a current movement of the detected object (see at least para. 25 which teaches movement direction); 
predicting the movement of the detected object and the movement of the vehicle (see at least para. 25 along with 23 and 73 when taken together teaches predicting movement direction of target object and own vehicle);
determining that the predicted movement paths of the detected object and the vehicle intersect (see at least 73 along with 25 and 56, when taken together reads on this element. Also see FIG. 4); and 
executing a preventive reaction for the vehicle (see at least para. 27 which teaches “the driving assistance process may be a process in which a warning regarding a collision is issued through sight, hearing, or the like”. Here the issue of a warning sight, hearing, or the like is equivalent to executing a preventive reaction for the vehicle).

As per claim 24.  The method of claim 23, further comprising defining a safety region, based on a characteristic of the current movement of the detected object (see at least para. 45-46 which teaches defining an area bases on the detected object).

As per claim 26. The method of claim 24, wherein a size of the defined safety region increases as a speed associated with the current movement of the detected object increases (see at least para. 47 which teaches “the determination area determined to require the expansion process increases” along with 48 and 68—“The driving assistance process is started as a result of the target object entering the corresponding determination area. The expansion process for the corresponding determination area is performed based on the lateral-direction vector of the target object” which teaches this limitation).

As per claim 27. The method of claim 24, wherein a size of the defined safety region changes based on dynamics of characteristics of the current movement of the detected object (see at least para. 34-35 teaches expanding the determination area to correspond with the moving target object which reads on this limitation).

As per claim 28. The method of claim 23, wherein the executing of the preventive reaction comprises executing one of an optical warning signal, an acoustic warning signal, a driving dynamics warning signal, a vehicle deceleration action or a vehicle emergency braking action (see at least para. 17 along with 27 and 41 which teaches “warnings and brake operation”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661